1    (Counsel of record on next page)
2
3
4
5
6
7
8
                                      UNITED STATES DISTRICT COURT
9
                                    CENTRAL DISTRICT OF CALIFORNIA
10
11
12   JOSEPH D. ORNELAS and RODNEY                  No. 5:19-cv-01814-JVS-SP
     ALAN ROBINSON, JR., on behalf of
13   themselves and all others similarly           [PROPOSED] ORDER ON
     situated,                                     STIPULATED PROTECTIVE ORDER
14
                                                   Discovery matter referred to:
15                              Plaintiffs,        Magistrate Judge Sheri Pym
16           vs.
17
     TARGET CORPORATION, a
18   Minnesota corporation, and DOES 1
     through 100, inclusive,
19
20
                          Defendants.
21
22
23
24
25
26
27
28
                                                                  [PROPOSED] ORDER ON STIPULATED
                                                                                     PROTECTIVE ORDER
                                                              U.S.D.C., C.D. Cal., No. 5:19-cv-01814-JVS-SP
     LEGAL_US_W # 100462593.1
1    JOSEPH R. BECERRA (Cal. State Bar No. 210709)
     BECERRA LAW FIRM
2    4014 Long Beach Boulevard, Suite 300
     Long Beach, California 90807
3    Telephone (213) 542-8501
4    Facsimile (213) 542-5556
     jbecerra@jrbecerralw.com
5
     TOREY JOSEPH FAVAROTE (Cal. State Bar No. 198521)
6    GLEASON & FAVAROTE LLP
7    4014 Long Beach Boulevard, Suite 300
     Long Beach, California 90807
8    Telephone: (562) 548-6700
     Facsimile: (562) 216-8495
9    tfavarote@gleasonfavarote.com
10   Attorneys for Plaintiffs
11   Joseph D. Ornelas and Rodney Alan Robinson, Jr.
12
13
     JEFFREY D. WOHL (Cal. State Bar No. 096838)
14   RYAN D. DERRY (Cal. State Bar No. 244337)
     ANNA M. SKAGGS (Cal. State Bar No. 319179)
15   JEFFREY G. BRIGGS (Cal. State Bar No. 323790)
16   PAUL HASTINGS LLP
     101 California Street, 48th Floor
17   San Francisco, California 94111
     Telephone: (415) 856-7000
18   Facsimile: (415) 856-7100
     jeffwohl@paulhastings.com
19   ryanderry@paulhastings.com
20   annaskaggs@paulhastings.com
     jeffreybriggs@paulhastings.com
21
     Attorneys for Defendant
22   Target Corporation
23
24
25
26
27
28
                                                           [PROPOSED] ORDER ON STIPULATED
                                                                              PROTECTIVE ORDER
                                                       U.S.D.C., C.D. Cal., No. 5:19-cv-01814-JVS-SP
     LEGAL_US_W # 100462593.1
1            Pursuant to the parties’ Stipulation to Entry of Protective Order, and good cause
2    appearing therefor,
3            IT IS ORDERED that the parties’ Stipulation is adopted as the Court’s protective
4    order in this action.
5                    October 15 2019.
             Dated: ____________,
6                                                              Sheri Pym
7                                                    United States Magistrate Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                [PROPOSED] ORDER ON STIPULATED
                                                                                   PROTECTIVE ORDER
                                                            U.S.D.C., C.D. Cal., No. 5:19-cv-01814-JVS-SP
     LEGAL_US_W # 100462593.1
